Name: Commission Regulation (EC) No 297/96 of 16 February 1996 establishing final regional reference amounts for producers of soya beans, rape seed, colza seed and sunflower seed for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  plant product;  economic policy
 Date Published: nan

 17. 2. 96 I EN Official Journal of the European Communities No L 39/9 COMMISSION REGULATION (EC) No 297/96 of 16 February 1996 establishing final regional reference amounts for producers of soya beans, rape seed, colza seed and sunflower seed for the 1995/96 marketing year regional reference amount before the Commission had established the Regional Reference Amounts for the 1995/96 marketing year pursuant to Article 1 (2) of Commission Regulation (EC) No 1747/95 Q; whereas all other producers received an advance payment at the level established in Article 2 of Regulation (EC) No 1747/95; Whereas Article 8 ( 1 ) of Commission Regulation (EEC) No 2294/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the oil seeds referred to in Council Regulation (EEC) No 1765/92 (8), as last amended by Regulation (EC) No 2989/95 (9), specifies that the agricultural conversion rate valid on the first day of the marketing year in question must be used for all payments made in the course of that year, Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain agricultural crops ('), as last amended by Council Regulation (EC) No 2989/95 (2), and in particular Article 12 thereof, Whereas Article 5 ( 1 ) (d) of Regulation (EEC) No 1765/92 specifies that the Commission must calculate a final regi ­ onal reference amount based on the observed reference price for oil seeds by substituting the observed reference price for the projected reference price; whereas the Commission has determined the observed price using the information supplied pursuant to Commission Regulation (EC) No 3405/93 (3); Whereas the area mentioned in Article 5 ( 1 ) (f) of Regula ­ tion (EEC) No 1765/92 for which the oilseeds compensa ­ tory payment is paid, does not exceed, after the applica ­ tion of Article 2 (6), the maximum guaranteed area; whereas, in accordance with Article 5 ( 1 ) (f) of Regulation (EEC) No 1765/92, there is no need to reduce the final regional reference amounts; Whereas the ceiling applicable for irrigated soya in France, as fixed in Article 2 of Commission Regulation (EC) No 2715/94 (4), as last amended by Commission Regulation (EC) No 1799/95 (*), has not been exceeded; whereas in accordance with the first sentence of the sixth subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 1765/92, there is no need to reduce the final regional reference amounts; Whereas the maximum guaranteed area has not been exceeded for the 1995/96 marketing year, whereas the Commission, in accordance with Article 5 ( 1 ) (h) of Regu ­ lation (EEC) No 1765/92, has decided not to apply the sanctions applicable in the 1994/95 marketing year in the current marketing year, Whereas in accordance with Article 3 of Commission Regulation (EC) No 240/95 (*) certain producers received an advance payment based on an estimated projected Article 1 1 . A succinct explanation of the calculation of the final regional reference amounts, as required by Article 5 (3) of Regulation (EEC) No 1765/92, is set out in Annex I. 2. The final regional reference amounts for the 1995/96 marketing year shall be as set out in Annex II . 3 . In calculating the final compensatory payment to be made to the producers of oil seeds referred to in Article 11 (4) of Regulation (EEC) No 1765/92, the competent authority shall take account of: (a) any reduction of the eligible area and of the level of the compensatory payment; and (b) any advance payment made in accordance with Article 3 of Regulation (EC) No 240/95 or Article 2 of Regu ­ lation (EC) No 1747/95 . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities.(') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 312, 23 . 12. 1995, p. 5. H OJ No L 310 , 14. 12. 1993, p. 10 . (4) OJ No L 288 , 9 . 11 . 1994, p. 11 . (*) OJ No L 174, 26. 7. 1995, p. 22. (6) OJ No L 29, 8 . 2 . 1995, p. 2. 0 OJ No L 169, 19 . 7. 1995, p . 6 . (8) OJ No L 221 , 6. 8 . 1992, p. 22 . 0 OJ No L 312, 23 . 12. 1995, p. 5. No L 39/ 10 EN Official Journal of the European Communities 17. 2. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1996 . For the Commission Franz FISCHLER Member of the Commission ANNEX I A SUCCINCT EXPLANATION OF THE CALCULATION OF THE FINAL REGIONAL REFERENCE AMOUNT FOR PRODUCERS OF OIL SEEDS FOR THE 1995/96 MARKETING YEAR Adjustment of support payments pursuant to the terms of Article 5 ( 1 ) (d) of Regulation (EEC) No 1765/92  Final regional reference amounts 1 . The observed reference price for oil seeds, which represents the average price recorded on representative markets during the 1 995/96 marketing year, has been assessed at ECU 222,268 per tonne. This observed reference price has been calculated using offers and prices reported by Member States in accordance with the terms of Regulation (EC) No 3405/93. 2. The level of the observed reference price is such that it is necessary to reduce the projected level of the compensatory payments made to oil seed producers pursuant to the terms of Article 5 of Regulation (EEC) No 1765/92 by 4 % . The final regional reference amounts shall be established at a level 4 % lower than the Projected Regional Reference Amounts established by Regulation (EC) No 1747/95. 17. 2. 96 EN Official Journal of the European Communities No L 39/ 11 ANNEX II Final regional reference amounts - 1995/96 Final Member State Region Reference Yield(tonnes/ha) reference amount (ECU/ha) BelgiÃ «/Belgique: \ Polders/Polders Oilseeds 2,40 423,21 Leemstreek/Limoneuse Oilseeds 3,31 583,68 Zandleemstreek/Sablo-limoneuse Oilseeds 3,12 550,18 Condroz/Condroz Oilseeds 3,07 541,36 Weidestreek/HerbagÃ ¨re Oilseeds 3,03 534,31 Zandstreek/Sablonneuse Oilseeds 2,85 502,57 Kempen/Campine Oilseeds 2,72 479,64 Famenne/Famenne Oilseeds 2,97 523,73 Fagnes/Fagnes Oilseeds 3,15 555,47 Ardennen/Ardenne Oilseeds 2,99 527,25 Juras treek/Jurassique Oilseeds 3,38 596,03 Hen. Kempen/Campine-HennuyÃ ¨re Cereals 6,44 582,62 I Hoge Ardennen/Haute Ardenne Cereals 3,77 341,07 Danmark: Oilseeds 2,700 476,12 Deutschland: Schleswig-Holstein Oilseeds 3,380 596,03 Hamburg Oilseeds 3,070 541,36 Bremen Oilseeds 3,130 551,94 Niedersachsen:  Regions 1 to 9 Oilseeds 3,060 539,60  Region 10 Oilseeds 3,440 606,61 Nordrhein-Westfalen Oilseeds 3,110 548,41 Hessen Oilseeds 3,100 546,65 Rheinland-Pfalz Oilseeds 2,850 502,57 Baden-WÃ ¼rttemberg Oilseeds 2,970 523,73 Bayern Oilseeds 3,180 560,76 Saarland Oilseeds 2,700 476,12 Berlin Oilseeds 2,680 472,59 Brandenburg:  Region 1 Oilseeds 3,440 606,61  Region 2 Oilseeds 2,680 472,59 Mecklenburg-Vorpommern Oilseeds 3,440 606,61 Sachsen Oilseeds 2,960 521,96 Sachsen-Anhalt Oilseeds 2,670 470,83 ThÃ ¼ringen Oilseeds 2,870 506,09 Ã Ã »Ã »Ã ¬Ã ´Ã ±:  Region 1 Oilseeds 1,900 335,04 \  Region 2 Oilseeds 2,200 387,95 EspaÃ ±a: Non-irrigated: 1 Cereals 0,900 81,42 2 Cereals 1,200 108,56 3 Cereals 1,500 135,70 4 Cereals 1,800 162,85 5 Cereals 2,000 180,94 6 Cereals 2,200 199,03 7 8 Cereals Cereals 2,500 2,700 226,17 244,27 9 Cereals 3,200 289,50 10 Cereals 3,700 334,74 11 Cereals 4,100 370,93 No L 39/ 12 HEN ! Official Journal of the European Communities 17. 2. 96 Member State Region Irrigated: Reference Yield(tonnes/ha) Final reference amount (ECU/ha) 1 Cereals 2,900 262,36 2 Cereals 3,000 271,41 3 Cereals 3,100 280,46 4 Cereals 3,200 289,50 5 Cereals 3,500 316,64 6 Cereals 3,600 325,69 7 Cereals 3,700 334,74 8 Cereals 3,800 343,78 9 Cereals 3,900 352,83 10 Cereals 4,000 361,88 11 Cereals 4,100 370,93 12 Cereals 4,200 379,97 13 Cereals 4,300 389,02 14 Cereals 4,400 398,07 15 Cereals 4,500 407,1 1 16 Cereals 4,600 416,16 17 Cereals 4,700 425,21 18 Cereals 4,800 434,25 19 Cereals 4,900 443,30 20 Cereals 5,000 452,35 21 Cereals 5,100 461,39 22 Cereals 5,200 470,44 23 Cereals 5,300 479,49 24 Cereals 5,400 488,54 25 Cereals 5,500 497,58 26 Cereals 5,600 506,63 27 Cereals 5,700 515,68 28 Cereals 5,800 524,72 29 Cereals 5,900 533,77 30 Cereals 6,000 542,82 31 Cereals 6,100 551,86 32 Cereals 6,200 560,91 33 Cereals 6,300 569,96 34 Cereals 6,400 579,01 35 Cereals 6,500 588,05 36 Cereals 6,800 615,19 37 Cereals 6,900 624,24 38 Cereals 7,000 633,29 39 Cereals 7,100 642,33 40 Cereals 7,200 651,38 41 Cereals 7,300 660,43 42 Cereals 7,400 669,47 43 Cereals 7,500 678,52 44 Cereals 7,600 687,57 45 Cereals 7,700 696,62 46 Cereals 8,200 741,85 47 Cereals 8,400 759,94 48 Cereals 10,500 949,93 49 Cereals 10,600 958,98 France: Cereals Cereals Cereals 5,930 8,120 6,023 Zone I :  Soya: Non-irrigated Irrigated  Rapeseed/sunflower seed Zone II:  Soya: Non-irrigated Irrigated  Rapeseed/sunflower seed 536,48 734,61 544,90 423,40 793,42 502,47 Cereals Cereals Cereals Oilseeds 4,680 8,770 5,554 3,300Ireland: 581,92 17. 2. 96 | EN I Official Journal of the European Communities No L 39/13 Member State Region Reference Yield( tonnes/ha) Final reference amount (ECU/ha) Italia: II Torino montagna interna Cereals 2,224 201,20 Torino collina interna Oilseeds 3,612 636,94 Torino pianura Oilseeds 4,257 750,68 Vercelli montagna interna Cereals 4,853 439,05 Vercelli collina interna Oilseeds 4,233 746,44 Vercelli pianura Oilseeds 4,826 851,01 Novara montagna interna Cereals 3,731 337,54 Novara collina interna Oilseeds 3,744 660,21 Novara pianura Oilseeds 4,343 765,84 Cuneo montagna interna Oilseeds 3,762 663,39 Cuneo collina interna Oilseeds 3,877 683,67 Cuneo pianura Oilseeds 4,052 714,53 Asti collina interna Oilseeds 3,254 573,81 Asti pianura Oilseeds 3,409 601,14 Alessandria montagna interna Oilseeds 3,550 626,00 Alessandria collina interna Oilseeds 3,384 596,73 Alessandria pianura Oilseeds 3,359 592,32 Aosta montagna interna Cereals 2,328 210,61 Varese montagna interna Oilseeds 3,950 696,54 Varese collina interna Oilseeds 3,437 606,08 Varese pianura Oilseeds 3,244 572,04 Como montagna interna Cereals 6,652 601,80 Como collina interna Oilseeds 3,541 624,42 Como pianura Oilseeds 4,033 711,18 Sondrio montagna interna Cereals 4,793 433,62 Milano collina interna Oilseeds 4,349 766,90 Milano pianura Oilseeds 4,512 795,64 Bergamo montagna interna Cereals 3,817 345,32 Bergamo collina interna Oilseeds 4,375 771,48 Bergamo pianura Oilseeds 5,000 881,69 Brescia montagna interna Cereals 5,469 494,78 Brescia collina interna Oilseeds 5,000 881,69 Brescia pianura Oilseeds 5,000 881,69 Pavia montagna interna Oilseeds 3,377 595,50 Pavia collina interna Oilseeds 3,578 630,94 Pavia pianura Oilseeds 4,059 715,76 Cremona pianura Oilseeds 4,584 808,34 Mantova collina interna Oilseeds 4,620 814,69 Mantova pianura Oilseeds 4,864 857,71 Bolzano montagna interna Cereals 1,848 167,19 Trento montagna interna Cereals 4,374 395,71 Verona montagna interna Oilseeds 5,000 881,69 Verona collina interna Oilseeds 4,715 831,44 Verona pianura Oilseeds 4,972 876,76 Vicenza montagna interna Oilseeds 4,439 782,77 Vicenza collina interna Oilseeds 5,000 881,69 Vicenza pianura Oilseeds 4,817 849,42 Belluno montagna interna Oilseeds 3,499 617,01 Treviso collina interna Oilseeds 4,422 779,77 Treviso pianura Oilseeds 4,490 791,76 II Venezia pianura Oilseeds 4,537 800,05 II Padova collina interna Oilseeds 4,044 713,11 II Padova pianura Oilseeds 4,161 733,75 Rovigo pianura Oilseeds 4,357 768,31 II Udine montagna interna Cereals 4,320 390,83 II Udine collina interna Oilseeds 4,159 733,39 II Udine pianura Oilseeds 4,405 776,77 II Gorizia collina interna Oilseeds 4,049 714,00 Gorizia pianura Oilseeds 4,371 770,78 Trieste pianura Cereals 4,879 441,40 II Pordenone montagna interna Oilseeds 3,012 531,13 II Pordenone collina interna Oilseeds 3,570 629,53 II Pordenone pianura Oilseeds 4,016 708,18 Imperia montagna interna Cereals 3,372 305,06 II Imperia collina interna Cereals 3,372 305,06 Imperia collina litoranea Cereals 3,372 305,06 No L 39/ 14 I EN I Official Journal of the European Communities 17. 2. 96 Member State Region Reference Yield (tonnes/ha) Final reference amount (ECU/ha) Savona montagna interna Cereals 3,372 305,06 Savona montagna litoranea Cereals 3,372 305,06 Savona collina interna Cereals 3,372 305,06 Savona collina litoranea Cereals 3,372 305,06 Genova montagna interna Cereals 3,372 305,06 Genova montagna litoranea Cereals 3,372 305,06 Genova collina interna Cereals 3,372 305,06 Genova collina litoranea Cereals 3,372 305,06 La Spezia montagna interna Cereals 3,372 305,06 La Spezia collina interna Cereals 3,372 305,06 La Spezia collina litoranea Cereals 3,372 305,06 Piacenza montagna interna Cereals 3,676 332,57 Piacenza collina interna Oilseeds 3,607 636,05 Piacenza pianura Oilseeds 3,769 664,62 Parma montagna interna Oilseeds 3,631 640,29 Parma collina interna Oilseeds 3,693 651,22 Parma pianura Oilseeds 3,685 649,81 Reggio Emilia montagna interna Cereals 3,188 288,42 Reggio Emilia collina interna Oilseeds 2,989 527,08 Reggio Emilia pianura Oilseeds 3,991 703,77 Modena montagna interna Cereals 3,834 346,86 Modena collina interna Oilseeds 3,599 634,64 Modena pianura Oilseeds 4,073 718,23 Bologna montagna interna Cereals 4,360 394,45 Bologna collina interna Oilseeds 3,277 577,86 Bologna pianura Oilseeds 3,765 663,92 Ferrara pianura Oilseeds 4,442 783,30 Ravenna collina interna Oilseeds 3,366 593,56 Ravenna pianura Oilseeds 3,527 621,95 ForlÃ ¬ montagna interna Cereals 2,828 255,85 ForlÃ ¬ collina interna Oilseeds 3,190 562,52 ForlÃ ¬ collina litoranea Oilseeds 3,125 551,06 ForlÃ ¬ pianura Oilseeds 3,426 604,14 Massa Carrara montagna interna Cereals 5,659 511,97 Massa Carrara montagna litoranea Cereals 7,970 721,04 Massa Carrara collina interna Cereals 5,952 538,47 Lucca montagna litoranea Cereals 5,320 481,30 Lucca montagna interna Cereals 3,437 310,94 Lucca pianura Oilseeds 3,135 552,82 Pistoia montagna interna Oilseeds 3,536 623,53 Pistoia collina interna Oilseeds 3,495 616,30 Firenze montagna interna Oilseeds 2,971 523,90 Firenze collina interna Oilseeds 2,695 475,23 Firenze pianura Oilseeds 2,873 506,62 Livorno collina litoranea Oilseeds 3,089 544,71 Pisa collina interna Oilseeds 2,850 502,57 Pisa collina litoranea Oilseeds 2,848 502,21 Pisa pianura Oilseeds 2,947 519,67 Arezzo montagna interna Oilseeds 2,967 523,20 Arezzo collina interna Oilseeds 2,816 496,57 Siena montagna interna Oilseeds 2,560 451,43 Siena collina interna Oilseeds 3,027 533,78 Grosseto montagna interna Oilseeds 2,478 436,97 Grosseto collina interna Oilseeds 3,013 531,31 Grosseto collina litoranea Oilseeds 2,961 522,14 Grosseto pianura Oilseeds 3,040 536,07 Perugia montagna interna Oilseeds 2,964 522,67 Perugia collina interna Oilseeds 3,003 529,55 Terni montagna interna Oilseeds 3,837 676,61 Terni collina interna Oilseeds 3,103 547,18 Pesaro Urbino montagna interna Oilseeds 2,979 525,31 Pesaro Urbino collina interna Oilseeds 3,005 529,90 Pesaro Urbino collina litoranea Oilseeds 3,066 540,66 Ancona montagna interna Oilseeds 3,099 546,47 Ancona collina interna Oilseeds 3,122 550,53 Ancona collina litoranea Oilseeds 3,160 557,23 Macerata montagna interna Oilseeds 3,075 524,24 17. 2 . 96 I EN i Official Journal of the European Communities No L 39/15 Member State Region Reference Yield (tonnes/ha) Final reference amount (ECU/ha) Macerata collina interna Oilseeds 3,218 567,46 Macerata collina litoranea Oilseeds 3,207 565,52 Ascoli Piceno montagna interna Cereals 3,446 31 1,76 Ascoli Piceno collina interna Oilseeds 3,054 538,54 Ascoli Piceno collina litoranea Oilseeds 3,067 540,83 Viterbo collina interna Oilseeds 3,027 533,78 Viterbo pianura Oilseeds 3,239 571,16 Rieti montagna interna Oilseeds 3,352 591,09 Rieti collina interna Oilseeds 3,186 561,82 Roma montagna interna Oilseeds 3,016 531,84 Roma collina interna Oilseeds 3,114 549,12 Roma collina litoranea Oilseeds 3,138 553,35 Roma pianura Oilseeds 3,133 552,47 Latina montagna interna Oilseeds 2,662 469,41 Latina collina interna Oilseeds 3,637 641,34 Latina collina litoranea Cereals 4,697 424,94 Latina pianura Oilseeds 3,398 599,20 Frosinone montagna interna Oilseeds 2,401 423,39 Fresinone collina interna Oilseeds 3,305 582,80 L'Aquila montagna interna Oilseeds 3,038 535,72 Teramo montagna interna Oilseeds 2,849 502,39 Teramo collina interna Oilseeds 3,003 529,55 Teramo collina litoranea Oilseeds 3,104 547,36 Pescara montagna interna Cereals 3,323 300,63 Pescara collina interna Oilseeds 2,976 524,78 Pescara collina litoranea Oilseeds 3,108 548,06 Chieti montagna interna Cereals 2,443 221,02 Chieti collina interna Oilseeds 2,850 502,57 Chieti collina litoranea Oilseeds 3,098 546,30 Campobasso montagna interna Oilseeds 2,875 506,97 Campobasso collina interna Oilseeds 2,981 525,67 Campobasso collina litoranea Oilseeds 2,983 526,02 Isernia montagna interna Cereals 3,005 271,86 Isernia collina interna Cereals 3,788 342,70 Caserta montagna interna Oilseeds 4,000 705,36 Caserta collina interna Oilseeds 2,712 478,23 Caserta collina litoranea Oilseeds 3,237 570,8 1 Caserta pianura Oilseeds 3,176 560,05 Benevento collina interna Oilseeds 2,763 487,22 Benevento montagna interna Oilseeds 2,941 518,61 Napoli collina interna Oilseeds 3,560 627,77 Napoli collina litoranea Cereals 5,316 480,94 Napoli pianura Cereals 8,209 742,66 Avellino montagna interna Oilseeds 2,901 511,56 Avellino collina interna Cereals 3,809 344,60 Salerno montagna interna Cereals 1,842 166,64 Salerno collina interna Oilseeds 3,760 663,03 Salerno collina litoranea Cereals 2,087 188,81 Salerno pianura Oilseeds 3,656 644,70 Foggia montagna interna Oilseeds 2,898 511,03 Foggia collina interna Oilseeds 2,897 510,85 Foggia collina litoranea Cereals 2,485 224,82 Foggia pianura Oilseeds 2,901 511,56 Bari collina interna Oilseeds 2,916 514,20 Bari pianura Cereals 1,535 138,87 Taranto collina litoranea Oilseeds 3,121 550,35 Taranto pianura Oilseeds 2,783 490,75 Brindisi collina litoranea Cereals 1,154 104,40 Brindisi pianura Oilseeds 3,970 700,07 Lecce pianura Oilseeds 3,637 641,34 Potenza montagna interna Cereals 1,611 145,75 Potenza montagna litoranea Cereals 1,601 144,84 Potenza collina interna Oilseeds 2,458 433,44 Matera montagna interna Oilseeds 2,444 430,97 Matera collina interna Oilseeds 2,508 442,26 Matera pianura Oilseeds 2,788 491,63 Cosenza montagna interna Oilseeds 4,000 705,36 No L 39/16 EN Official Journal of the European Communities 17. 2. 96 \ l Final Member State Region Reference Yield(tonnes/ha) reference amount (ECU/ha) Cosenza montagna litoranea Cereals 1,632 147,65 Cosenza collina interna Oilseeds 2,758 486,34 Cosenza collina litoranea Cereals 1,451 131,27 Cosenza pianura Oilseeds 3,185 561,64 Catanzaro montagna interna Oilseeds 3,375 595,14 Catanzaro collina interna Cereals 2,074 187,63 Catanzaro collina litoranea Cereals 1,861 168,36 Catanzaro pianura Cereals 1,664 150,54 Reggio Calabria montagna interna Cereals 1,702 153,98 Reggio Calabria montagna litoranea Cereals 1,612 145,84 Reggio Calabria collina litoranea Cereals 1,697 153,53 Reggio Calabria pianura Cereals 2,678 242,28 Trapani collina interna Cereals 1,706 154,34 Trapani collina litoranea Cereals 1,606 145,29 Trapani pianura Cereals 1,606 145,29 Palermo montagna interna Cereals 1,918 173,52 Palermo montagna litoranea Cereals 1,610 145,66 Palermo collina interna Cereals 1,584 143,30 Palermo collina litoranea Cereals 1,556 140,77 Palermo pianura Cereals 1,507 136,34 Messina montagna interna Cereals 1,278 115,62 Messina montagna litoranea Cereals 1,222 110,55 Messina collina litoranea Cereals 1,289 116,62 Agrigento montagna interna Cereals 1,669 150,99 Agrigento collina interna Cereals 1,512 136,79 Agrigento collina litoranea Cereals 1,333 120,60 Agrigento pianura Cereals 1,667 150,81 Caltanissetta collina interna Cereals 1,333 120,60 Caltanissetta collina litoranea Cereals 1,080 97,71 Caltanissetta pianura Cereals 1,027 92,91 Enna montagna interna Cereals 1,100 99,52 Enna collina interna Oilseeds 2,397 422,68 Catania montagna interna Oilseeds 2,922 515,26 Catania montagna litoranea Cereals 5,000 452,35 Catania collina interna Oilseeds 2,326 410,16 Catania collina litoranea Oilseeds 2,575 454,07 Catania pianura Oilseeds 2,509 442,43 Ragusa collina interna Cereals 2,200 199,03 Ragusa collina litoranea Cereals 2,584 233,77 Ragusa pianura Cereals 3,590 324,79 Siracusa collina interna Cereals 1,362 123,22 Siracusa collina litoranea Oilseeds 2,700 476,12 Siracusa pianura Oilseeds 2,625 462,89 Sassari montagna interna Cereals 1,750 158,32 Sassari collina interna Cereals 1,667 150,81 Sassari collina litoranea Cereals 1,752 158,50 Sassari pianura Oilseeds 3,999 705,18 Nuoro montagna interna Cereals 1,350 122,13 Nuoro collina interna Cereals 1,536 138,96 Nuoro collina litoranea Cereals 1,772 160,31 Cagliari collina interna Oilseeds 4,000 705,36 Cagliari collina litoranea Oilseeds 4,000 705,36 Cagliari pianura Oilseeds 3,904 688,43 Oristano collina interna Oilseeds 2,991 527,43 Oristano pianura Oilseeds 4,000 705,36 Luxembourg; Oilseeds 2,700 476,12 Nederland: l 1 Cereals 7,110 643,24 \ 2 Cereals 5,060 457,78 Ã sterreich : Oilseeds 2,74 483,17 17. 2. 96 I EN I Official Journal of the European Communities No L 39/17 Member State Region Reference Yield(tonnes/ha) Final reference amount (ECU/ha) Portugal : Non-irrigated Irrigated 1 Cereals 2 Cereals 3 Cereals 4 Cereals 5 Cereals 6 Cereals 7 Cereals Madeira Cereals AÃ §ores Cereals 1 Cereals 2 Cereals 3 Cereals 4 Cereals 5 Cereals 6 Cereals Madeira Cereals 1,800 1,400 2,500 4,000 3,500 3,000 1,000 2,000 3,800 10,000 8,500 8,000 7,000 5,000 3,000 4,500 162,85 126,66 226,17 361,88 316,64 271,41 90,47 180,94 343,78 904,70 768,99 723,76 633,29 452,35 271,41 407,1 1 Suomi: Oilseeds 1,59 280,38 Sverige: Zone 1 Zone 2 Zone 3 Zone 4 Zone 5 Oilseeds Oilseeds Cereals Cereals Cereals 2,674 2,25? 4,147 3,626 2,875 471,53 398,35 375,18 328,04 260,10 United Kingdom: England Wales Northern Ireland Scotland (LFA) Scotland (remainder) Oilseeds Oilseeds Oilseeds Oilseeds Oilseeds 3,080 3,140 2,920 2,840 3,450 543,12 553,70 514,91 500,80 608,37